Opinión disidente del


Juez Asociado 8r. MacLeary.

El suplicante en este caso, Hobart S. Bird, en 14 de Octu-bre de 1903, fué sentenciado por el Tribunal de Distrito de Mayagüez, á multa y prisión, por desacato á aquél Tribunal; y al ser detenido por el Teniente Tallada, de la Policía Insular, pidió y obtuvo, un auto de Habeas Corpus de este Tribunal.
*464Se alegan seis motivos como base de la petición, exponién-dolos en la misma, del modo siguiente :
“ lo.- — Dicha sentencia y fallo, que el referido Juez Aponte trató de dictar, era ilegal y nula, porque no era la sentencia del Tribunal, sino solamente la la de uno de los Jueces del mismo.”
“ 2o. — Porque ni dicho Juez Aponte, ni el citado Tribunal de Distrito de Mayagüez, tenían competencia alguna para dictar la expresada sentencia, por la razón de que el suplicante no había cometido ningún acto de desacato ú ofensa por el que podía imponerse dicha sentencia con arreglo á la ley.”
“ 3o. — Porque dicha sentencia y los procedimientos bajo la misma, y el referido arresto y detención del suplicante, eran contrarios á la Constitución y leyes de los Estados Unidos, por cuanto dichos procedimientos no constitu-yeron un procedimiento legal en debida forma, siendo el suplicante privado del derecho de una preparación razonable para defenderse contra la acusación formulada contra él, y porque dicha sentencia y fallo, y los procedimientos en que estaban basados, eran y son derogación de los derechos constitucio-nales del suplicante, y constituyen una coartación de la libertad de la prensa; y porque el suplicante no estaba presente cuando se dictó la sentencia.”
“ 4o. — Porque el suplicante no fué notificado de los autos y mandamientos del Tribunal,.puesto que las únicas notificaciones que recibió, fueron practi-cadas por la Policía Insular, que carece de autoridad legal para practicar tales notificaciones.”
“ 5o. — Porque el artículo que fué publicado, según se ha dicho, no consti-tuye el delito de desacato según las leyes de Puerto Rico, y ni dicho Juez Aponte, ni la citada Corte de Distrito, tenían competencia para dictar la referida sentencia contra el suplicante, por desacato á dicha Corte, cometido por la publicación de dicho artículo.”
“ 6o. — Y además, por la razón de que la órden ó auto, en virtud del cual fue puesto bajo custodia, era irregular y nulo, porque se omitió de consignar en dicho auto, el hecho que constituye el referido desacato, y el tiempo y lugar de la comisión de dicho hecho, así como las circunstancias del mismo.”
Estos motivos serán considerados por su orden, después de haber hecho una breve relación de los hechos preliminares.
Durante el juicio de la causa de Osvaldo Baez, celebrado ante el Juez Aponte y un Jurado, se publicaron en el “THE SAN JUAN NEWS,” periódico del cual el preso es editor y administrador, ciertas críticas, que atacaron el honor y la integridad del Juez Presidente.
Cuando se terminó la causa, se ordenó á Bird, que alegase motivos porque no había de ser castigado por desacato. El *466compareció representado por un abogado, y en la vista fué declarado culpable, y su castigo fué fijado en una multa de cien dollars y quince días de prisión en la Cárcel de Distrito de Mayagíiez.
El primer motivo de queja pone en duda el poder del Juez Presidente del Tribunal de Distrito, para castigar al preso por desacato á dicho Tribunal, por haber ■ celebrado audiencia él solo en tanto que el Tribunal, se compone de tres Jueces. Aunque hay tres Jueces de Distrito en cada Tribunal, no siempre es necesario que todos ellos actúen en cada causa. Se estaba celebrando la vista de la causa criminal de Baez, ante el Juez Aponte y un Jurado, cuando los hechos constitutivos del desacato, fueron cometidos. Dichos hechos tenían referencia directa á los procedimientos en dicha causa. Los procedimientos habidos con motivo del desacato, y que nacieron del juicio por jurado, eran un simple ramo de la causa de Baez, y en tales casos, con arreglo á las leyes de Puerto Rico, solamente uno de los tres Jueces de Distrito celebra audiencia, y él constituye el Tribunal.
Esto está claramente expresado en el artículo 232 del Có-digo de Enjuiciamiento Criminal, que dice lo siguiente:
“Art. 232. — En. todos los juicios por Jurado, no liabrá más que un Juez, quien recibirá su nombramiento ó comisión periódicamente por conducto del Attorney General, según éste lo estimare oportuno. Sin embargo, en las ■causas que se oyen .de nuevo, puede asistir el tribunal en pleno.”
Dicho Juez está reconocido como tal, por muchas otras disposiciones de la ley de Enjuiciamiento Criminal; y esta es la costumbre universal en los Estados Americanos. Un Juez puede constituir Tribunal, y muchas veces lo consti-tuye. El Juez ó los Jueces mismos son conocidos como el “Tribunal,” cuando han sido debidamente convocados. La palabra “Tribunal” está definida así en el Diccionario de Leyes, de Bouvier, pag. 452. Por consiguiente, no puede haber duda de que el Juez Presidente tenía el poder de cas-tigar por desacato, por lo que carece de importancia el primer motivo de la mencionada solicitud.
*468El segundo motivo alegado para que se ponga en libertad al suplicante, es sustancialmente el mismo que el quinto, á saber, que la referida publicación no constituye el delito de desacato, y que, por lo tanto, el Tribunal de Distrito de Ma-yagtiez no tenía competencia para conocer del asunto de que se trata. Esto se discutirá más adelante, en relación con el quinto motivo alegado.
El tercer motivo que alega el suplicante en su queja contra la sentencia dictada contra él, merecería que se le diera gran importancia en la consideración de este caso, si estu-viese basado sobre hechos. Los procedimientos instruidos con motivo del desacato, aunque sumarios en su carácter, han sido considerados siempre como comprendidos en el re-quisito de que todas las personas acusadas han de tener el beneficio de “un procedimiento legal en debida forma.” La alusión á la libertad de la Prensa está algo obscura. No se podrá.sostener, ciertamente, que el editor de un periódico ó un reporter bajo su dirección, tenga el derecho de desdeñar las leyes, y de publicar informes falsos ó manifiestamente inexactos de los procedimientos de un Tribunal y, sin embargo, á menos que signifique ésto, no puede significar nada. Dicha alusión se hizo tal vez con el propósito de utilizarla como base para una apelación en el caso de qae esta petición no tuviere .buen éxito. Con respecto á la alegación que hace, es de que se negó una oportunidad de hacer preparaciones para su defensa, los autos demuestran que tuvo para ello trece días, que, por cierto, era tiempo suficiente. Además, no se insistió sobre este motivo en el informe oral, y se puede propiamente tratarlo como habiendo sido abandonado.
El cuarto motivo alegado por el preso, para que se le pon-.' ga en libertad, es que el auto, mediante el cual se le hizo comparecer ante el Tribunal sentenciador, le fué entregado por miembros de la Policía Insular, que no están autorizados por la ley, á hacer entregas de autos ó decretos en causas criminales. Este es precisamente el objeto de dicho organis-mo, y la autoridad para tales entregas ha sido ampliamente *470concedida en la ley. Véase el Código Penal Art. 133 ; y el Código de Enjuiciamiento Criminal, artículos 12, 13, 97, 100, 116, 127, 135 y 136. Además, el preso compareció me-diante abogado en plena audiencia, y no puso tal objeción; y aún cuando su arresto original hubiese sido ilegal, su com-parecencia voluntaria subsana todos los defectos del auto ó de la autoridad del oficial de Policía, que lo entregó. Esta afirmación es enteramente insostenible, é indigna de seria consideración.
El preso también alega en la misma conexión, que se le juzgó en su ausencia; y que no podía estar presente en el acto del juicio, porque tenía que asistir el dia 12, á un juicio, en una causa que se le seguía por libelo, en el Tribunal de Distrito de San Juan; y el juicio de que se trata en el pre-sente caso, tuvo lugar en Mayagíiez, el dia 13. Si esto era verdad, debía haber manifestado los hechos al Tribunal de Mayagíiez, en una declaración jurada, pidiendo un nuevo aplazamiento de dicho juicio. El dejó de hacer esto, y el Tribunal continuó el juicio, como era procedente. Es cierto que cada persona tiene un derecho fundamental á que se le oiga en su propia defensa, y si se le ha negado ese derecho, el Tribunal que la condena sin haberla oido, se excede de su jurisdicción, y semejante sentencia no justificaría su excar-celación. McClatchy v. Superior Court, 119 Cal. 418. Postal Tel. Co. v. Adams, 155 U. S. 689. Pero en el presente caso, el preso fué citado, compareció mediante abogado, y fué de-fendido en el juicio por un Letrado que él mismo había ele-gido, y en cuanto á este punto, ciertamente no tiene nada de que pueda quejarse. Lo que se hizo, fué cuanto era necesa-rio en una causa por un misdemeanor, como lo es el desacato. Véanse los artículos 179 y 132 del Código de Enjuiciamiento Criminal. En causas por misdemeanor, la costumbre universal y la práctica bien sancionada por la ley en los Estados en el Continente, es de juzgar al acusado en su ausencia, cuando ha comparecido mediante abogado.
El acusado dice, además, en el quinto motivo, que el ar-*472tículo de periódico en que están basados los procedimientos instruidos por desacato, no constituye el delito de desacato á un tribunal. No lo constituye, á menos que sea .“la publi-cación de un informe falso ó manifiestamente inexacto de los procedimientos del Tribunal,” según se define dicho de-lito en el párrafo 7? del Art. 145 del Código Penal. Esa cuestión podía determinarse fácilmente por el .Juez senten-ciador, al examinar el artículo contenido en el periódico de referencia. Ciertamente, el Juez que constituía el Tribunal sentenciador, al examinar el informe, sabría inmediatamente, por su propio conocimiento si dicho informe era “falso ó manifiestamente inexacto.” Si hubiese alguna duda sobre este punto, cualquiera de las partes pudiera presentar prue-bas para demostrar los hechos del asunto. El Tribunal ha decidido que el informe era falso ó manifiestamente inexacto: y, puesto que no consta nada en sentido contrario, al presen-tarse la petición de Habeas Corpus, este Tribunal debe con-siderar la decisión como correcta. Sin duda alguna, el preso era culpable de desacato. El castigo impuesto no excedió de los términos de la ley, en efecto, era benigno en vista de los hechos.
Al considerar el sexto motivo alegado, con respecto á la ilegalidad del auto de prisión, encontramos en los “Estatutos Revisados y Códigos de Puerto Rico,” dos estatutos distintos sobre este mismo asunto; siendo el primero intitulado “Ley Definiendo el Delito de Desacato, y Disponiendo la Pena Correspondiente; ” y el segundo, que está contenido en el Título 10 del Código Penal, designado como artículo 145 del mismo. Ambas leyes fueron adoptadas y aprobadas en un mismo dia, ó se en 1? de Marzo de 1902. Pero la primera de estas leyes, empezó á regir desde su adopción, y la segun-da, el primer dia de Julio del mismo año, ó sea cuatro meses más tarde. El Código Penal contiene la cláusula derogato-ria de costumbre, derogando todas las leyes ó partes de leyes, que estén en contradicción con el mismo. Además, el Código de Enjuiciamiento Criminal de Puerto Rico fué adoptado y *474aprobado el mismo dia en unión con las otras leyes, conte-niendo una cláusula derogatoria parecida, y empezando á regir, lo mismo que el Código Penal, cuatro meses después.
Un estudio cuidadoso de estas tres leyes consideradas en conexión, demuestra que la ley referente al dqlito de desa-cato, en algunas de sus partes está en contradicción con algunas de las disposiciones de los Códigos subsiguientes. Los Códigos son,'en efecto una revisión de todas las leyes anteriores sobre la materia de crímenes y Enjuiciamiento Criminal; y el sistema de leyes penales que contienen, fué evidentemente designado á reemplazar á todos los sistemas y leyes anteriores de la misma naturaleza. En tales casos, las disposiciones contradictorias de la ley anterior deben ser consideradas como derogadas. Sutherland Con. Stat.
Comparemos las dos leyes que están contenidas en un mis-mo tomo, y que tratan de la materia de desacatos. En primer lugar, cada una de ellas contiene una cláusula que en sustancia declara que “un acto, que además de constituir un desacato, constituye también un crimen, es castigable de las dos maneras, ó sea, como desacato y como crimen.” Esta-tutos Revisados y Códigos de Puerto Rico, pág. 85 y 503. La intención evidentemente fué que las dos leyes habían de ser concomitantes, y que ninguna de ellas había de oponerse á la otra. Por cuanto he podido observar, se encuentran dis-posiciones parecidas en los¡ Estatutos de todos los Estados. Y se declara que la comisión de un desacato constituye un misdemeanor. Código Penal, artículo 145, pág. 502. Un misdemeanor, en los casos en que el Código Penal no prescribe otra pena, se castiga con multa que no exceda de dos-cientos cincuenta dollars, ó con prisión en la Cárcel que no exceda de dos años, ó con ambas penas. Código Penal, artí-culo 16, pág. 471. Esto está en contradicción con el segundo artículo de la Ley sobre desacatos, por el cual se limita la multa á doscientos dollars y la prisión á treinta días, impo-niéndose ó la multa ó la prisión ó ambas penas, á discreción del Tribunal. Veamos ahora las otras disposiciones de las *476dos leyes referentes á desacatos. La ley (pue define los desa-catos, los divide en cinco clases; el Código Penal los divide en ocho. El primer artículo de la ley primeramente citada, dice lo siguiente:
“Sección 1. — (144)—La Corte Suprema, las Cortes de Distrito y cual-quier Tribunal análogo ó semejante, debidamente establecido en Puerto Pico, tendrán facultad para castigar por desacato á toda persona culpable de cual-quiera de los actos siguientes:
1. Perturbación del órden, ruido ú otro disturbio, tendente directa ó in-directamente á interrumpir sus procedimientos, ó conducta desordenada, des-deñosa ó. insolente, hácia un Tribunal ó Juez, en presencia de diclio Tribunal, ó durante una sesión del mismo, y tendente á interrumpir sus procedimientos.
2. Obstinada desobediencia, ú oposición intentada ó realizada contra cual-quier decreto, mandamiento ú orden legal, expedido ó dictado por algún Tribunal en un pleito ó proceso de que estuviere conociendo.
3.’ Crítica injuriosa ó infamatoria de los decretos, sentencias, órdenes ó procedimientos de cualquier Tribunal, publicada en algún impreso, periódico ú boj a suelta, para su circulación, tendente á desacreditar injustamente al tribunal ó alguno dé sus miembros.
4. La resistencia ilegal y contumaz por parte de alguna persona á prestar juramento ó llenar los requisitos como testigo en una causa pendiente ante dicho Tribunal, ó negarse á contestar á cualquier interrogatorio legal, después de haber jurado ó llenado dichos requisitos, sin excusa legítima.
5. La voluntaria publicación de cualquier informe falso ó groseramente inexacto de procedimientos judiciales. Disponiéndose, sin embargo, que la publicación de cualquier informe verdadero y justo de algún procedimiento judicial, no será penable como desacato.”
El artículo correspondiente del Código Penal dice así:
“Sección 145. — Toda persona que cometiere alguno de los desacatos rela-cionados á continuación será reo de “ misdemeanor: ”
1. Conducta desordenada, desdeñosa ó insolente observada durante la sesión de un Tribunal de Justicia á la inmediata vista y presencia de éste y cuyo objeto directo fuere interrumpir el procedimiento ó menoscabar el res-peto debido á su autoridad.
2. Igual conducta observada en presencia de algún árbitro, estando éste ocupado en cualquier juicio ó audiencia, por orden de un Tribunal; ó en pre-sencia de algún Jurado ocupado en algún juicio ó en practicar alguna inda-gatoria ú otro procedimiento autorizado por la ley.
3. Cualquiera perturbación del orden, alboroto ú otro disturbio, tendente á interrumpir el procedimiento en algún Tribunal.
*4784. Desobediencia obstinada á una intimación ú órden expedida legal-mente por algún Tribunal.
5. Resistencia obstinada ofrecida por cualquiera persona á la órden ó intimación legal de algún. Tribunal.
6. Negarse contumaz é ilegalmente alguna persona á prestar juramento como testigo, ó después de jurar, negarse á contestar cualquiera pregunta pertinente ó importante.
7. La publicación de una relación falsa ó manifiestamente inexacta de los procedimientos de un Tribunal.
8. Presentar á algún Tribunal competente para' dictar sentencia contra un reo convicto, ó á cualquier miembro de diclio Tribunal, una declaración juyada, testimonio ó exposición cualquiera verbal ó escrita, tendente al agra-vamiento ó mitigación de la pena que haya de imponerse al reo, salvo en la forma prevista en este Código.”
Se verá por uiia comparación, qne no hay una diferencia sustancial entre los primeros párrafos de estos dos artículos, puesto que el Código Penal solamente elabora un poco las disposiciones de la Ley primeramente citada.
El segundo párrafo del primer artículo de la ley definien-do los desacatos, puede conrpararse con los párrafos 4 y 5 del -artículo correspondiente del Código Penal, y se encon-trará que son práticamente idénticos.
El tercer párrafo del primer artículo de la ley que define los desacatos, está algo condensado en el párrafo séptimo del artículo correspondiente del Código; pero el sentido sustan-cial es idéntico para todos los casos y efectos que haya lugár. En efecto, por cuanto el párrafo quinto de la ley definiendo los desacatos, es casi una copia verbal del párrafo séptimo dél Código Penal, ó vice-versa, el tercer párrafo de la Ley primeramente citada, puede considerarse como omitido en este último.
El párrafo cuarto del primer artículo de la ley definiendo los desacatos, que se refiere á la conducta contumaz de tes-tigos, está ligeramente condensado en el párrafo sexto del Código Penal, pero no hay diferencia esencial en el texto ni en su significación.
El párrafo quinto del primer artículo de la ley que define los desacatos, dice lo que sigue :
*480“La voluntaria publicación de cualquier informe falso ó groseramente inexacto de procedimientos judiciales. Disponiéndose, sin embargo, que la publicación de cualquier informe verdadero y justo de algún procedimiento judicial, no será penable como desacato.”
El párrafo séptimo del artículo 145 del Código Penal, co-piado anteriormente, es casi idéntico, y dice lo siguiente:
“La publicación de una relación falsa ó manifiestamente inexacta de los procedimientos de un Tribunal.”
Estos son los párrafos que se refieren al desacato de que fué declarado culpable el acusado, y se vé fácilmente que no importa cual de estas leyes tuvo presente el Tribunal, al dictar la sentencia, puesto que la declaración de culpabili-dad estaba autorizada por cualquiera de ellas.
Hay dos clases de conducta que se califican de desacato en el Código Penal, y que no están comprendidas en la Ley de-finiendo aquél delito. Las copiamos del Código, como sigue .
2. Igual conducta observada en presencia de algún árbitro, estando este ocupado en cualquier juicio, ó audiencia por órden de un Tribunal; ó en presencia de algún Jurado ocupado en algún juicio ó en practicar alguna indagatoria ú otro procedimiento autorizado por la ley.”
8. Presentar á algún Tribunal competente para dictar sentencia contra un reo convicto, ó á cualquier miembro de dicho Tribunal una declaración jurada, testimonio, ó exposición cualquiera, verbal ó escrita, tendente al agravamiento ó mitigación de la pena que haya de imponerse al reo, salvo en la forma prevista en este Código.”
No hay en la Ley anteriormente citada un texto que co-rresponda con éste. Pero ninguno de estos párrafos puede tener relación en el caso que nos ocupa. Se verá, según que-da indicado anteriormente, por una comparación de los pá-rrafos tercero y quinto del primer artículo de la ley referente á desacatos, con el párrafo séptimo del artículo 145 del Código Penal, que los hechos imputados al preso, si fuesen probados, constituirían desacato bajo cualquiera de dichas leyes. Por consiguiente, en cuanto á lo concerniente al presente caso, el citado artículo del Código Penal, no está en contradicción con la ley defipiendo los desacatos. Sin embargo, la pena prescrita por el Código Penal puede hacerse mayor que la *482prescrita por otra ley, 6 sea, la Ley referentes á los desacatos; pero no habiéndose prescrito por ninguna de dichas leyes un mínimun, y hallándose la pena impuesta dentro de los lími-tes de la máxima fijada por cada una de dichas leyes, esta diferencia resulta sin importancia en la consideración del presente caso,. Por consiguiente en cuanto á lo concerniente en el presente caso cualesquiera contradicciones que existan entre la Ley referente á los desacatos y el Código Penal, no son importantes. Más bien son verbales que no sustanciales. Se las puede reconciliar y armonizar sin violentar el texto en grado perceptible.
Pero la última parte del tercer artículo de la ley referente á los desacatos, que prescribe los requisitos que debe tener la órden ó auto, está en seria contradicción con los artículos 327 y 329 del Código de Enjuiciamiento Criminal. Dicha parte del referido artículo tercero dice lo siguiente :
“y siempre que alguna persona fuere multada ó encarcelada por desacato á un Tribunal, deberá firmarse por el Juez sentenciador una órden ó manda-miento para dicha multa ó prisión, consignándose en el mismo el acto ó actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión, y circunstancias de la misma, con especificación de la sentencia del Tribunal, sin lo cual dicha sentencia quedará enteramente nula y sin efecto.”
Los artículos contradictorios dél Código de Enjuiciamiento Criminal dicen lo que sigue :
“ Art. 327. — Cuando se haya dictado sentencia que no sea de muerte se entregará enseguida una copia certificada del original, al oficial que tenga la obligación de ejecutarla, y no será necesaria ninguna otra órden ni autoriza-ción para justificar ó pedir la. ejecución.”
“ Art. 329. — Si la sentencia es á prisión, ó al pago de una multa y prisión, hasta que la multa sea satisfecha, el reo deberá ser confiado sin demora al cuidado del oficial correspondiente, y será detenido por éste hasta que la sen-tencia se haya cumplido.”
Por supuesto, estas leyes contradictorias no se pueden con-certar ni armonizar. Es inútil decir que la ley referente á los desacatos es una ley especial. No hay nada en ninguna parte de la Recopilación de las leyes, que demuestre esto, ó que dé á una ley preferencia sobre la otra, á excepción de la *484regla de que la última expresión de la voluntad legislativa debe prevalecer. El objeto de la ley definiendo los desacatos," según se expresa en su título, es el “ de definir el delito de desacato y disponer la pena correspondiente.” Dicha Ley no fué especialmente ideada para prescribir los requisitos de autos de prisión, ni para fijar las formas de sentencia. El Código de Enjuiciamiento Criminal, del cual se han copiado los artículos 327 y 329 antes citados, tiene por objeto especial el establecer un Código de procedimiento. “Procedimiento” se define por Bouvier como “Los métodos de conducir liti-gios y procedimientos judiciales.” Esta definición ha sido sustancialmente condensada. en un dictámen del Tribunal Supremo de los Estados Unidos en 107 U. S. 231. Por con-siguiente, el objeto de estos últimos artículos era precisamente el de establecer los requisitos de órdenes y autos; y puesto que la ley en la cual se encuentran, empezó á regir cuatro meses más tarde que la otra ley, los términos de estos artí-culos deben prevalecer sobre los de la ley primeramente citada; y aquélla ley debe considerarse como derogada y revocada.
Siendo así, ¿ qué' autoridad tiene el Alcaide para retener al preso? Nada más que un auto de prisión firmado por el Secretario. Este auto está dispuesto en el artículo 329 del Código de Enjuiciamiento Criminal que dice lo antes con-signado. Estando el auto de prisión, que se hallaba en poder del oficial de policía, redactado en la forma' usual para tal auto, es ámpliamente suficiente con arreglo al citado artí-culo, para la retención del acusado y su entrega al Alcaide de Mayagüez. Después de haberse entregado el preso al Alcaide, este funcionario debe tener una copia certificada de la sentencia, según lo dispuesto en el artículo 327 arriba ci-tado. Por consiguiente, no puede ponerse en libertad al preso con motivo de ningún defecto en dicho a,uto, que lo haga nulo, según lo prescrito en el artículo 483, párrafo ter-cero del Código de Enjuiciamiento Criminal, que trata de Habeas Corpus. El auto basta para retener al preso.
La base de la sentencia por la que se pone en libertad al preso en el presente caso, se deriva de la interpretación de una parte' del artículo 3? de la Ley definiendo los desa-*486catos. Dicho artículo en su totalidad dice lo que sigue:
“Art. 3. — (146)—Cuando se comete un desacato á la inmediata presencia y vista del Tribunal, el correspondiente castigo podrá imponerse en el acto por el Tribunal ó Juez Presidente del mismo. Cuando el desacato no se comete en la forma indicada, la persona ó personas acusadas de haberlo co-metido, deberán ser notificadas de la acusación, concediéndoles un plazo razo-nable para defenderse contra ella y siempre que alguna persona fuere mul-tada ó encarcelada por desacato á un Tribunal, deberá firmarse por el Juez sentenciador una orden 6 mandamiento para dicha multa ó prisión, consig-nándose en el mismo, el acto ó actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión, y circunstancias de la misma, con especifica-ción de la sentencia del Tribunal, sin la cual dicha sentencia quedará entera-mente nula y sin efecto.”
“ La pena, por desacato, impuesta con arreglo á esta Sección, no impedirá la acción penal que por el mismo delito entablare el Fiscal de la respectiva jurisdicción; pero cuando una persona así castigada resultare convicta en la causa adicional que se le siguiere, el Tribunal, al sentenciarla, tomará en cuenta el castigo impuéstole anteriormente con arreglo á esta ley.”
Se supone que la parte subrayada del texto anterior, prescribe los requisitos del auto de prisión bajo el cual una persona declarada culpable de desacato, ha de ser entregada á la Cárcel. Es difícil encontrar otra ley parecida á esta. ¿ Hay razón alguna por la cuál un auto de prisión en un caso de desacato deba ser distinto de otro de la misma clase dictado en una causa por cualquier otro misdemeanor? La persona declarada culpable ha sido citada en debida forma; se ha celebrado la vista de su causa en el Tribunal; se ha debida-mente considerado su defensa, cualesquiera que hayan sido las alegaciones hechas por ella en la misma; y se la ha con-denado á prisión. Dicha persona conoce perfectamente los términos de la sentencia y los motivos en que ésta está fun-dada. ¿Es semejante causa de tanta más importancia que una simple agresión, ó una ratería, ó una insignificante tur-bación de la paz pública, que el auto en esta causa deba estar firmado por el Juez que dicte tal sentencia, y que, además, deba consignarse en el mismo, el acto ó actos constitutivos del referido desacato, así como la fecha y lugar de su comi-sión, y circunstancias de la misma? Si es así, la razón de semejante importancia no es muy evidente para el entendi-miento de una persona de común instrucción legal. Eero el texto de este artículo prosigue, exigiendo además que se es-*488pecifique “la sentencia del Tribunal,” y remacha el clavo, añadiendo: “de lo contrario, dicha sentencia quedará ente-ramente nula y sin efecto.” Está fuera de duda que el auto ó decreto de prisión en el presente caso, no llena los supues-tos requisitos prescritos de este artículo. ¿Cuál es entonces la consecuencia ? ¿ Invalida dicho auto la sentencia del Tribunal? Según la opinión de algunos de mis compañeros, la invalida. Puede ser que esto sea una interpretación literal de la ley. Pero si se desea dar á la ley una interpretación extrictamente literal, entonces deberá observarse que “la órden ó riiandamiento es el documento en que se exigen estos requisitos; por lo tanto, dándole efecto á la conjunción dis-yuntiva “ó,” se ha cumplido con la ley si la órden (order) ó el mandamiento (warrant) está redactado con arreglo á los términos prescritos.
Las palabras “order” (órden) y “warrant” (mandamiento) no son sinónimas en manera alguna. La palabra “order” (orden) se define como sigue, por Bouvier, quien, según ha dicho el Tribunal Supremo de los Estados Unidos, es el me-jor lexicógrafo en leyes (107 U. S. p. 231):
“ Una “order” (órden) es cualquier mandato de un Tribunal ó Juez, dic-tado ó expedido por escrito, y no incluido en un fallo. N. Y. Code of Proc. Seee.'400; 51 la. 127. Pero frecuentemente se le dá á un decreto el nombre de “ órden.”
La palabra “warrant” (mandamiento) ha sido definida por la misma alta autoridad, como sigue :
“ Un “writ” (mandamiento) expedido por un Juez de Paz ú otro funciona-rio autorizado para ello, y dirigido á un alguacil ú otra persona competente, exigiéndole que detenga á una persona designada en dicho mandamiento, y acusada de haber cometido algún delito; y la traiga ante aquél ó algún otro • Juez de Paz.”
El porqué tales cosas como las mencionadas, han de con-signarse en el mandamiento, es muy. difícil de comprender, á no ser que la intención haya sido de consignarlas en la sentencia que en el presente caso se llama “órden”; y para que, habiéndose descuidado ésto por algún motivo, el defecto pu-diese subsanarse, consignándose dichos datos en el “warrant” (auto de prisión), ó “commitment” (auto de prisión), ó “mit-timus” (auto ó decreto de prisión), como debía haberse pro-*490píamente llamado el auto de referencia; aplicándose la pala-bra al “warrant” (auto de prisión) con más propiedad al “writ” (decreto), en virtud del cuál el acusado es primero detenido y traído ante el Tribunal, para ser juzgado. Cual-quiera otra interpretación daría por resultado que por un defecto en el auto de prisión, el fallo del Tribunal, ó al me-nos la parte dispositiva del mismo, llamada la sentencia, quedaría “enteramente nula y sin efecto”. Esto es suma-mente ilógico. El auto de prisión debería depender del fallo, con relación á su validez, y no el fallo del auto de prisión. El que una sentencia perfectamente válida y justa, dictada por un Tribunal competente en una causa sobre la cual tenía jurisdicción, tanto con respecto á la parte cuanto al asunto de que se trata, quedase “nula y sin ningún efecto” con mo-tivo .de un defecto en un decreto de prisión, que por lo general es expedido por el Secretario, y que el Juez del Tribunal raras veces vé, si es-que lo vé jamás, raya en absurdo. Pero puede ser que la intención haya sido, que cuando el desacato fuese cometido en la presencia del Tribunal — y el acto de imponer la multa puede ser muy sumario — la órden y el mandamiento pudiesen ser combinados, y virtualmente in-cluidos en el mismo documento; y que se adoptó este método para conservar una constancia de la causa. Pero no es así en el caso de que se trata. En el presente caso, el desacato no era directo, sino deducido por interpretación de los hechos cometidos por el acusado, y los procedimientos deben fun-darse en una declaración jurada ó en una órden exigiendo á dicho acusado que alegue motivos por que no deba castigár-sele por desacato; y debe celebrarse un juicio y dictarse la sentencia en la forma usual; y no hay ocasión para combi-nar-la órden y el mandamiento, ó mejor dicho, la sentencia y el auto de prisión; sino cada uno de dichos documentos 'debe dictarse y expedirse separadamente, en la forma acos-tumbrada para tales documentos.
Pero todas las autoridades tienden á demostrar que no debe nunca interpretarse una ley de tal manera que resulte un absurdo ó una inconveniencia, á no ser que esto clara-mente haya sido la intención. El Tribunal Supremo de California, de cuyo Estado nuestro sistema de leyes crimina-*492les ha sido derivado, pronuncia en varios fallos sobre este asunto, las siguientes pertinentes palabras :
“ La Legislatura nunca intentó un resultado tan absurdo como este. Aun-que no incumbe al Tribunal baeer leyes, sin embargo, en la interpretación de las mismas, debe fijarse en el texto y en el resultado que se obtendría, para llegar á comprender de este modo, la intención del legislador. No siem-pre prevalecerá una interpretación literal, especialmente cuando tal interpre-tación conduce á un absurdo. People v. Craycroft, 111 Cal. 544. Stockton School District v. Wright 134 Cal. 68.”
“ Es de presumirse que la Legislatura tuvo la intención de dar á sus leyes un sentido tal que las liaría operativas y eficaces.” (Black on Interpretation of Laws, 112, and eases cited). Black sobre interpretación de leyes, 112, y casos allí citados. “La interpretación debe ser razonable.” (Civil Code, Secc. 3542.)”
“La interpretación debe tender fuertemente á evitar consecuencias absur-das y aún grandes inconveniencias; porque es preciso llevar á cabo la inten-ción legislativa, y no puede suponerse que sea ninguna de éstas. Grandes intereses públicos no serán innecesariamente puestos en peligro por la inter-pretación. Bishop’s Written Laws c, 19. People v. Curry 139 Cal. 94 and 95.”
Una Ley puede ser interpretada contrario á su sentido literal, cuando una interpretación literal daría por resultado un absurdo ó una incongruen-cia ; y el motivo y la intención del legislador prevalecerán sobre la extricta letra de la 'ley, cuando al adherirse á la extricta letra, conduciría á una injusticia ó á un absurdo.”
“ No puede negarse que el texto de esta ley es suficientemente amplio para incluir la franquicia y el privilegio solicitados por el peticionario; pero no ■ siempre se considerará una ley como comprensiva de todo caso que cae dentro de sus términos literales ; la pena de muerte proclamada contra toda persona que derrame sangre en la calle, no la merece un cirujano que sangre una persona que se ha desmayado ; y así por lo general, no se aplicará ninguna ley de tal manera que produzca un absurdo palpable. People v. Craycroft, 111 Cal. 547.”
“ Si es posible evitarlo, no debe darse á una ley una interpretación que conduciría á un resultado absurdo, ó á una conclusión claramente no inten-tada por la Legislatura. Merced Bank v. Cassacia, 103 Cal. 645.”
Por consiguiente, no estamos obligados, por cierto, á dar á esta ley una interpretación tan literal que nos conduzca al evidente absurdo de invalidar el fallo del Tribunal á .causa de defectos en el “commitment” ó “warrant” (auto de pri-sión), si es que se puede llamarlo así. La única interpreta-ción razonable de estas disposiciones de dicha ley, es que se insertó la conjunción disyuntiva “ó” para hacer posible el *494suplir en el “commitment” ó “warrant” (auto de prisión), cualquiera omisión que hubiere, ocurrido en el fallo ú “ ór-den” (order). Se pretende, además, que, puesto que el Có-digo califica el desacato como “misdemeanor”, no puede ser castigado sumariamente, sino debe ser perseguido mediante querella ante un Tribunal que sea competente para conocer de causas por “misdemeanor”. Esta proposición queda con-testada por el Código mismo, que dice :
“ Un acto, que además de constituir un crimen, constituya también un de-sacato, es castigable como desacato y como crimen.” “Penal Code, Sec. 145, last lines.” (Código Penal, artículo 145, líneas finales).
El texto de la ley que define los desacatos, es parecido. Estatutos Revisados y Códigos de Puerto Rico, página 85. Nuestra ley sobre desacatos, tal como está contenida en el artículo. 145 del Código Penal, es casi exactamente idéntica al artículo 293 del Código Penal de Montana habiéndose tomado ámbos del Código Penal de California. En la causa de el Estado ex reí Flynn contra el Tribunal de Distrito 24 Montana 35, el Tribunal'Supremo de dicho Estado, hablando por conducto del Señor Juez Hunt dice :
“Un desacato á un Tribunal, que es castigable con multa ó prisión, ó con ambas penas, es un delito público, según el artículo 15 del Código Penal, que define un crimen ó delito público como un acto cometido ú omitido en violación de una ley que lo proliibe ú ordena, y que apareja, al declararse culpable al acusado, un castigo de muerte, ó de prisión, ó de multa, etc. Una persona que es culpable de desacato á un Tribunal, por obstinada desobe-diencia á una órden de interdicto legalmente expedida, puede ser castigada con arreglo al procedimiento sumario prescrito en el Título 5 supra, ó se la puede castigar con arreglo al Código Penal, como por un “ misdemeanor ’t bajo el artículo 293, en el cual el desacato está calificado específicamente como “misdemeanor”.
“Las leyes referentes á désacatos fueron tomadas de California, donde han sido examinadas y discutidas repetidas veces. Ex parte Gould, 99 Cal. 360, 33 Pac. 1112, 21 L. R. A. 751; Cosby v. Superior Court, 110 Cal. 52, 42 Pac. 460; Schwarz v. Superior Court, 111 Cal. 112, 43 Pac. 460; McClotchy v. Superior Court, 119 Cal. 419, 51 Pac. 696, 39 L. R. A. 691. En la causa ex parte Hollis 59 Cal. 408, que fue adoptada como precedente en la causa ex parte Gould, supra, se decidió que el desacato á un Tribunal, es un delito público castigable tanto por la acusación ó información ante un Juez, cuanto por los procedimientos sumarios prescritos por el Código de Enjuicia-miento Criminal.”
*496Esto en unión con los casos de California antes citados, ciertamente resuelve esta cuestión abversamente á cualquier objeción de esta clase, si pudieran estimarse insuficientes nuestras propias leyes.
Pero se alega que el Código Penal no deroga la ley que define los desacatos, ni modifica parte alguna de la misma, como se sostiene en el presente caso, porque se establece una excepción en el artículo séptimo del Código, cuyo artículo se refiere á la ley mencionada, y dice lo que sigue:
“Alt. 7. — Este Código no afecta á ningún poder conferido por ley, á cualquier consejo de guerra, autoridad ú oficial militar para imponer castigos á delincuentes; ni ningún poder conferido por la ley á cualquier cuerpo, tribunal, ó funcionario público, para castigar delincuentes.”
Estas palabras- no se. refieren á Cortes de Distrito, á menos que la intención haya sido de que la palabra “Tribunal” había de comprender “Courts” (Cortes). Ahora bien, éste no es el sentido que ordinariamente se dá en inglés á la palabra “Tribunal”. Y, en ninguna otra parte de los Códi-gos, se usa esta palabra en tal sentido. Es verdad que la palabra “Tribunal” á veces significa “Tribunal ó Foro’’, pero si la Legislatura hubiese tenido la intención de refe-rirse, en este artículo, á alguna “Corte” (Court) hubiese empleado dicha palabra. Según el contexto, la intención fué evidentemente, hacer referencia á un cuerpo especial-mente constituido, con facultades de carácter casi judicial, como el Consejo Ejecutivo ó una comisión especial, nom-brada para investigar y decidir alguna disputa ó cuestión. Pero este artículo no puede referirse al artículo tercero de la Ley que define los desacatos, porque esta última no se refiere á la “imposición de castigos á los delincuentes”, sino solamente á la forma de una “orden ó mandamientoJ’, lo cual está dentro del objeto del Código de Enjuiciamiento Criminal, que no contiene semejante artículo homo el No. 7, arriba citado. Por consiguiente, no se puede confiar en este artículo como cláusula de excepción, para protejer contra la derogación, á la última cláusula del artículo tercero de la Ley que define los desacatos. Por lo tanto, puesto que los artículos 327 y 329 no admiten excepciones, cualquier auto que se ajuste á sus términos) es' válido. Examinado bajo *498este punto de vista, el auto de prisión exhibido por el oficial de policía, en el informe que dió con motivo del auto de habeas corpus, es ampliamente suficiente para justificarlo en retener el preso.
A petición del abogado del suplicante, se han traido todos los autos ante este Tribunal, y hay que considerarlos en la práctica de las pruebas.
Be manifiesta alguna repugnancia contra el volver á exa-minar la cuestión del vigor y efecto del tercer artículo de la ley, definiendo los desacatos, porque este Tribunal decidió en una sentencia dictada en la causa de H. S. Bird ex parte', en 1? de Mayo de 1903, que defectos en el auto de prisión hacían nula la sentencia. Cuando se encuentra que el fallo de algún Tribunal es erróneo, este mismo Tribunal, aún cuando esté compuesto de las mismas é idénticas personas, no debe vacilar ni un momento de desecharlo y seguir la ley. Dos errores ó más, en que se persista de tiempo en tiempo, no pueden nunca tener el efecto de hacer justa una decisión errónea. Cuando el Tribunal se desvía, y vuelve á descubrir la verdadera senda, debe, sin perdida de tiempo, volver sobre sus pasos. Cuando un hombre sabio corrige un error, en que ha incurrido inconscientemente, solo de-muestra al mundo, que es más sabio hoy de lo que era ayer. De todos modos, en cuanto á mí, no puedo nunca consentir ■en estar equivocado por más tiempo, cuando se me ofrece una oportunidad de corregirme. Según mi opinión el fallo ■en la causa de Bird ex parte, fechado el 1? de Mayo de 1903, debe desecharse de una vez.
Además de todas las razones anteriores, es cosa bien deter-minada por el Tribunal Supremo de los Estados Unidos, que los defectos de un auto de prisión no son importantes cuando aparecen motivos suficientes para la detención del preso. El Sr. Juez Gray, emitiendo el dictámen de dicho Tribunal en una causa bien considerada y fallada en 1891, se expresa en los siguientes términos:
“TJn auto de Habeas Corpus no es como una demanda entablada para recuperar daños y perjuicios por una detención ó prisión ilegal, sino su objeto es averiguar si se puede legalmente retener al preso bajo custodia; y si se demuestra un motivo suficiente para su retención por el Gobierno, no se le *500debe poner en libertad á causa de defectos en la original orden de arresto ó auto de prisión”. Se citan Ex parte Bollman & Swartwout, 4 Cranch, 75, 114, 125; United States v. McBratney, 104, U. S. 621, 624; Kelly v. Thomas, 15 Gray, 192. the King v. Marks, 3 East, 157; Shuttleworth’s case 9 Q. B. 651. Véase Nishimura Ekiu v. United States, 142 U. S. 851.
No se podrá sostener, ciertamente, qne no se haya demos-trado motivo suficiente para retener á este preso-. Según la sentencia del Tribunal que tenía jurisdicción sobre la persona del acusado y sobre el asunto de que se trata, dicho acusado ha sido declarado “culpable de desacato á la auto-ridad del Tribunal”, consignándose, por completo, en los autos, los hechos en que estaba basada la sentencia, y fué condenado á multa y prisión. No se presentaron pruebas para demostrar la veracidad del contenido del artículo ofen-sivo, y no se demuestra ninguna otra justificación. Las seis objeciones técnicas alegadas en el juicio celebrado en este procedimiento, evidentemente no están bien fundadas, según resulta del minucioso exámen que se ha hecho de cada uno de ellos, por su órden. ¿ Porqué, entonces, había de eludirse los fines de la justicia, poniéndole en libertad simplemente con motivos de defectos — si es que estos existían — en la orden de arresto ó auto de prisión original? Tal proceder, me parece á mí, equivale á permitir á los acusados- el burlarse de los mandamientos de los Tribunales, y de hacer uso de un auto, casi sagrado por su dedicación á la causa de la libertad, como escudo para protejer á los culpables contra el castigo que hayan merecido.
Por consiguiente, revisando este caso desde el principio hasta el fin, considerándolo en todos sus aspectos, y dando la debida importancia á cada punto alegado por el peticio-nario, es claramente evidente que no está “ilegalmente encarcelado ni coartado en su libertad’’ (Artículo 469 del Código de Enjuiciamiento Criminal), y que no se puede alegar á su favor, ninguno de los motivos mencionados en el artículo 483 del Código de Enjuiciamiento Criminal, y que no tiene derecho á que se le ponga en libertad. Se debe, por lo tanto, entregar nuevamente el preso á la custodia de la Policía Insular, para que se cumplan l'as órdenes que, con respecto á él, ha dictado el Tribunal sentenciador.